DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/2022.
Applicant’s election without traverse of claims 1–9 in the reply filed on 4/22/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–9 are rejected under 35 U.S.C. 103 as being unpatentable over He (CN 107175869 A) in view of Capwell (US 2010/0151759 A1) and Lubnin (US 2013/0217286 A1).
He teaches a foam composite material comprising a TPU foam layer with hot melt adhesive layers on either side of the foam layer used to attach the foam layer to woven nylon layers.  The hot melt layers may comprise polyurethane polymer.  He fails to teach the use of flame-retardant polyurethane or nylon layers.  
Capwell teaches a woven fabric comprising nylon fibers having both liquid barrier and fire retardant properties.  Capwell abstract, ¶ 8.  The fabric is impregnated and covered on at least one side with a polyurethane composition comprising a combination fluoroalkyl acrylate copolymer and thiourea formaldehyde that provides the liquid barrier and fire retardant properties.  Id. ¶ 8.  The fabric may comprise 500 denier nylon yarns.  Id. ¶ 54.  The polyurethane coating may further comprise an antimony trioxide or aluminum hydroxide.  Id. ¶ 9.  The coated fabric of Capwell may be characterized by an absence of drips in the ASTM D6413 Vertical Flame Test, less than a 3 second after-flame, less than 2 second after-glow, and less than 4.5 inch char length.  Id. Table 4.
It would have been obvious to one of ordinary skill in the art to have replaced the woven layer of He with the impregnated liquid barrier and fire retardant nylon woven of Capwell motivated by the desire to make the composite material of He liquid repellent and fire retardant.  Additionally, it would have been obvious to have looked to Capwell for guidance as to a suitable yarn denier in order to successfully practice the invention of He.
He and Capwell fail to teach a fire retardant polyurethane polymer layer comprising an intrinsically flame-retardant thermoset polyurethane polymer comprising one or more halogenated monomers.  
Lubnin teaches a polymeric composition with enhanced flame-retarding properties without adversely affecting other properties, wherein the composition comprises urethane with high bromine content.  Lubnin abstract.  The polymeric composition may be used to coat textiles.  Id. ¶ 93.  The use of monofunctional highly brominated monomers in making oligomeric urethane compositions, while indeed drastically reduces the molecular weight, while providing excellent mechanical properties.  Id. ¶ 21.  
It would have been obvious to the ordinarily skilled artisan to have incorporated the polyurethane composition comprising brominated monomer of Lubnin into the Capwell coating to make the He coating flame-retardant without adversely affecting the woven nylon textile’s properties.  
With regard to claim 2, it would have been obvious to have used a thermosetting hot melt adhesive to bond the layers of He such that layers of the foam composite are permanently adhered.  
It also would have been obvious to the ordinarily skilled artisan to have used a second thermoplastic polyurethane foam layer (film) to provide additional cushioning.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786